Exhibit 10.5

MAGELLAN PETROLEUM CORPORATION

NONQUALIFIED STOCK OPTION

PERFORMANCE AWARD AGREEMENT

(TRANCHE C)

THIS AGREEMENT, made as of the grant date indicated in Section 3 below (the
“Grant Date”), and between Magellan Petroleum Corporation, a Delaware
corporation (the “Company”), and the undersigned individual (the “Optionee”),
pursuant to the Magellan Petroleum Corporation 1998 Stock Incentive Plan, as
amended through May 27, 2009 (the “Plan”). Terms used but not defined herein
shall have the same meaning as in the Plan).

WHEREAS, effective the date hereof the Optionee has been appointed as the Chief
Financial Officer and Treasurer of the Company; and

WHEREAS, the Company, acting through the Compensation, Nominating and Governance
Committee and the full Board of Directors has approved the award of Nonqualified
Stock Options (“Options”) under the Plan to the Optionee (the “Award”).

NOW, THEREFORE, in consideration of the terms and conditions of this Agreement
and pursuant to the Plan, the parties agree as follows:

 

1. Grant of Options. The Company hereby awards to the Optionee the right and
option to purchase from the Company, at the exercise price set forth in
Section 3 below, all or any part of the aggregate number of shares of common
stock, par value $0.01 per share, of the Company, as such common shares are
presently constituted (the “Stock”), set forth in said Section 3.

 

2. Terms and Conditions. It is understood and agreed that the Options evidenced
hereby shall at all times be subject to the provisions of the Plan (which are
incorporated herein by reference) and the following terms and conditions:

 

  (a) Expiration Date. The Options evidenced hereby shall expire on the date
specified in Section 3 below, or earlier as provided in Section 7 of the Plan.

 

  (b) Exercise Price. The Options evidenced hereby shall be exercisable at a
price per share equal to the “fair market value” of a share of Stock (as defined
in Section 5(c) of the Plan) on the date of the Board’s determination that the
performance condition in Section 2(e) has been satisfied.

 

  (c) Exercise of Option. The Options evidenced hereby shall be exercisable from
time to time by (i) providing written notice of exercise ten (10) days prior to
the date of exercise specifying the number of shares for which the Options are
being exercised, addressed to the Company at its principal place of business,
and (ii) either:

 

  (A) Cash Only Exercise – submitting the full cash purchase price of the
exercised Stock; or



--------------------------------------------------------------------------------

  (B) Cashless Exercise – submitting appropriate authorization for the sale of
Stock in an amount sufficient to provide the full purchase price in accordance
with Section 5(d) of the Plan, or

 

  (C) Combination – tendering a combination of (i) and (ii) above.

 

  (d) Withholding Taxes. Without regard to the method of exercise and payment,
the Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise, which payment may be
made with shares of Stock which would otherwise be issued pursuant to the
Options.

 

  (e) Vesting. The shares covered by the Options shall vest in full upon the
Board of Directors (“Board”) determination of the attainment of the following
mutually acceptable performance condition:

As Chief Financial Officer, the Optionee is charged with the responsibility to
build a finance and accounting department that integrates the Company’s existing
and newly added operations and personnel and produce timely and accurate reports
for the Company’s public filings. The CEO will periodically assess the
Optionee’s performance and make a determination when he believes this
performance condition has been met and will present his findings and conclusions
to the Audit Committee. If the Committee concurs with the CEO’s determination,
it will recommend to the Board that the Board determine that the Options have
vested in full. Upon this determination by the Board, the Optionee shall be
fully vested in the Options at a per share exercise price described in
Section 2(b) above.

 

  (f) Acceleration. The Options evidenced hereby shall immediately be
accelerated and vest in full upon a “change of control” of the Company as
defined in Section 15 of the Plan.

 

  (g) Compliance with Laws and Regulations. The Options evidenced hereby are
subject to restrictions imposed at any time on the exercise or delivery of
shares in violation of the By-Laws of the Company or of any law or governmental
regulation that the Company may find to be valid and applicable.

 

  (h) Interpretation. Optionee hereby acknowledges that this Agreement is
governed by the Plan, a copy of which Optionee hereby acknowledges having
received, and by such administrative rules and regulations relative to the Plan
and not inconsistent therewith as may be adopted and amended from time by the
Committee (the “Rules”). Optionee agrees to be bound by the terms and provisions
of the Plan and the Rules.

 

-2-



--------------------------------------------------------------------------------

3. Option Data.

 

Optionee’s Name:    William E. Begley, Jr. Number of shares of Stock    Subject
to this Option:    88,889 shares Grant Date:    February 10, 2010 Exercise Price
Per Share:    as provided in Section 2(b) above. Expiration Date:    February
10, 2020

 

4. Miscellaneous. This Agreement and the Plan (a) contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto; and (b) shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and the Optionee, his heirs, devisees and legal representatives. In the event of
the Optionee’s death or a judicial determination of his incompetence, reference
in this Agreement to the Optionee shall be deemed to refer to his legal
representative, heirs or devisees, as the case may be.

* * * * * *

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officer, as of the date identified below.

 

Agreed to:     MAGELLAN PETROLEUM CORPORATION

/s/ William E. Begley, Jr.

    By:  

/s/ William H. Hastings

Optionee: William E. Begley, Jr.       Name:   William H. Hastings       Title:
  President and CEO

Date: February 10, 2010

 

-3-